 In the Matter of FAIRMONT CREAMERY COMPANY, OMAHA, NEBRASKAandAMALGAMATED MEAT CUTTERS AND BUTCHER WORKMEN OF NORTHAMERICA, AFFILIATED WITH THE A. F. OF L.CaseNo.. B-4218.-DecidedSeptember19,-19/1 'Jurisdiction:milk produce industry.Investigation and Certification of Representatives:existence of question: re-fusal of Company to bargain until question of majority determined; TrialExaminer's overruling of Company's objection to quantum and nature of proofof union's designation,affirmed;withdrawal of employees for military serviceor to seek employment elsewhereheldto constitute insufficient grounds fordelaying election indefinitely ; election necessary.Unit Appropriatefor CollectiveBargaining:all production employees at one ofCompany's plants, excluding all administrative personnel, office employees,watchmen, and super visory employees ; agreement as toFlensburg ct Flensburg,byMr. Charles H. Flensburg,'of Lincoln,Nebr.;Mr. Lilyan Pospichal, Mr. Leonard K. Hurtz, Mr. M. S. Hart-man,andMr. A. W. Boy,of Omaha, Nebr., for the Company. 'Mr. Roy M. Brewer,of Grand Island, Nebr., andMr. T. J. LloydandMr. C. B. He'inger,of, Omaha, Nebr., for the Union.Mrs. Augusta Spaulding,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASE0,Upon petition duly filed by Amalgamated Meat Cutters and ButcherWorkmen of North America, affiliated with the American Federationof Labor, herein called the Union, alleging that a question affectingcommerce had arisen concerning the representation of employees ofFairmont Creamery Company, Omaha, Nebraska, herein called theCompany, the National Labor Relations Board provided for an appro-priate hearing upon due notitce before Robert S. Fousek, Trial Ex-aminer.Said hearing was held at Omaha, Nebraska, on August 27,1942.The Company and the Union appeared, participated, and wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.The Trial44 N. L. R. B., No. 34.199 200DECISIONSOF NATIONALLABOR RELATIONS BOARDExaminer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.'Upon-the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYFairmont Creamery Company has its principal office at Omaha,Nebraska, wl ere it also operates a' creilmery ands Pohl`try produce busi-ness.At its Omaha plant, the only plant of the Company directlyconcerned in, this proceeding, the volume of the Company'sbusinessannually exceeds $500,000, approximately 25 percent of which represents products shipped to points outside Nebraska.The Companyadmits that it is engaged in commerce within the meaning 'of theNational Labor Relations Act.H. THE ORGANIZATION INVOLVEDAmalgamatedMeat Cutters and Butcher Workmen of NorthAmerica is a labor organization affiliated with the American Federa-tion. of Labor, admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn or about July 24, 1942, the Union asked the Companyto recog-nize it as bargaining agent for the' Company's employees.The Com-pany questioned the Union's majority among its employees and refusedto recognize the Union.A statement prepared by a Field Examiner and introduced into evi-dence at the hearing indicates that the Union represents a substantialnumber of employees in the appropriate unit.''The Union submitted to the Field Examiner 180 applications for membership, ofwhich 8 areundated and the remainder bear dates in 1942. Of these cards,109 bearapparently genuine signatures of employees'I isted on the Company's pay roll of August1, .1942Of the remaining.71, cards, 63 bear the names of employees on the Company'spay roll of April 24,1942.These names are not listed on the later pay roll.There areabout 350 employees in the proposed unit.'hearing'the Company objected to the introduction into evidence of the FieldExaminer's statement on technical grounds and on the ground that it did not prove thatthe Union represented the employees of the Company. The Trial Examiner overruled theobiection.The ruling of the Trial Examiner is hereby affirmed.As we have'frequentlystated,the report of the Regional Director, or of a Field Examiner attached to theRegional Office, with respect to a claim of'authorization is' received in evidence not asproof of the precise number of employees who desire to be represented by a labor organiza-tion at,the time of the hearing,but rather to ascertain whether a, substantial number ofemployees of the'Company has indicated a desire to be represented by an organizationfor the purpose of collective bargaining,and that an election;directed by'the Board maynot' be a vain proceeding.'Matter of Cities Seriace Oil Company,Pettys Island RefineryDivisionandOilWorkers International Union, affiliated with the C.' IO , 38 N. L. R. it1055.A considerable number of the Company'semployees have left the plant eitherto enter,military service or to seek employment in other plantsTo, replace them the FAIRIVIONT- CREAMERY ' COMPANY, OMAHA, NEBRASKA201We=find that a; question affecting commerce'has arisen concerning'therepresentation of employees of the Company within themeaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in accordance with the agreement of the parties, that allproduction employees of the Company at its Omaha, Nebraska, plant,excluding all administrative personnel, office' employees, watchmen,and supervisory employees having the right to hire and discharge,constitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the.,-Act.V. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which has arisencan best be resolved by an election by secret ballotamong employeesof the Company `within the appropriate unit who were employedduring the pay-roll period immediately preceding the date of thisDirection of Election, subject to the limitations and additions set forththerein.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested i n the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations, Series 2, as amended, it is-herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Fairmont CreameryCompany, Omaha, Nebraska, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Seventeenth Region, acting in thismatter asagent for the National Labor Relations Board, and subject to ArticleIII, Section 9, of said Rules and Regulations, among all employees ofthe Company within the unit found appropriate in Section IV, above,Company has hired about 200 employees,most of whom are new employees.While theevidence clearly indicates that a substantial number of employees who signed applicationcards in the spring of 1942 are not listed on the more recent pay roll, the record doesnot disclose that all such employees have lost their status as employees of the Company.We believe that there is sufficient indication of the desire for collective bargaining amongthe Company's employees to justify us in proceeding with an election at this time. Cf.Matter ofInternational Shoe CompanyandUnited Rubber Workers of America, Local#198,af/ilidtedwith C. 1. 0 ; Matter of International Shoe CompanyandUnited ShoeWorkers of America, Local No. 100-A; Matter of International Shoe CompanyandWesternBrotherhoodof ShoeandRubber 117orlers, 40 N. L. R. B. 1211 202DECISIONS OF NATIONAL LABOR RELATIONS BOARD,.who were employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not work dur-ing such pay-roll period because they were ill or on vacation or in theactive military service or training of the United States, or tempo-rarily laid off, but excluding employees- who have since quit or beendischarged for cause, to determine whether or not they desire to berepresented by Amalgamated Meat Cutters and Butcher Workmen ofNorth America, affiliated with the American Federation of Labor, forthe purpose of collective bargaining.` "MR. Wier.M. LEIsERSONtook no part in the consideration of the aboveDecisionand Directionof Election. ' In. the -Matter Of FAIRMONT CREAMERY COMPANY, OMAHA,NEBRASKA,andAMALGAMATED MEAT CUTTERSAND BUTCHER WORKMEN OFNORTH AMERICA, AFFILIATED WITH THE A. F. OF L.Case, No. R-4218.ORDER PERMITTING WITHDRAWAL OF PETITIONSeptember 30, 191The Board having on September 19, 1942, issued a Decision andDirection of Election' in the above-entitled case, and, thereafter,Amalgamated Meat Cutters and Butcher Workmen of North Amer-ica,-. affiliated-'with theAmerican Federation. of Labor having, re-quested permission to withdraw its petition, and the Board havingduly considered the matter,IT IS HEREBY ORDERED that the request of the petitioner-for per-andmission to withdraw its petition be, and it hereby is, granted" andthat the aforesaid case be, and it hereby is, closed.144 N. L.R. B. 199.44 N L R. B, No 34a203,1.